DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parasnis et al. (US 2018/0365856;hereafter Parasnis) in view of Watanabe et al. (US 2007/0081082 A1; hereafter Watanabe).

 	As of Claim 1: Parasnis teaches an image processing apparatus (Computing device 102) comprising: a learning processing circuit that acquires supervised data concerning a captured image captured by an image sensor (sensor 108 and ¶¶0033), and generates a learning model for evaluating the image based on the supervised data (Figs. 7 and 8 ¶¶0058-60, 0064-0065. Note (image capture device sends request for capture hint data which may be generated using machine learning and 
Parasnis does not explicitly teach “supervised data which is based on an image for learning that is captured continuously with respect to the image for recording " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Watanabe. In particular, Watanabe teaches supervised data which is based on an image for learning that is captured continuously with respect to the image for recording (i.e., see ¶0043-0046) as recited in present claimed invention.
In view of the above, having the system of Parasnis and given the well-established teaching of Watanabe, Therefore, it would have been obvious to one of ordinary skill in the art before the Parasnis as taught by Watanabe, since Watanabe state that such modification would the continuous photographing interval is reduced and the maximum continuous photographing number and the number of precaptured images are increased as compared with the person mode. As a result, it can be prevented that an insufficient number of pictures are photographed and a shutter chance is missed (See paragraph 0044 of Watanabe).

	
As of Claim 2: Parasnis in view of Watanabe further teaches the supervised value of the image for learning is lower than the supervised value of the image for recording.

As of Claim 3: Parasnis in view of Watanabe further teaches a difference between the supervised value of the image for recording and the supervised value of the image for learning increases as a difference between a capturing condition of the image for recording and a capturing condition of the image for learning increases.

As of Claim 4: Parasnis in view of Watanabe further teaches a difference between the supervised value of the image for recording and the supervised value of the image for learning increases as a difference between a capturing timing of the image for recording and a capturing timing of the image for learning increases.

 	As of Claim 5: Parasnis in view of Watanabe further teaches the learning processing circuit generates the learning model by using at least some of the images for learning as negative supervised data (Watanabe ¶0043-0046;Parasnis (figure 7; paragraphs 58-60).



 	As of Claim 6: Parasnis in view of Watanabe further teaches the learning processing circuit generates the learning model by using images whose degree of similarity to the image for recording are lower than a threshold value among the images for learning as the negative supervised data.

 	As of Claim 7: Parasnis in view of Watanabe further teaches the images for learning are images captured by changing an image capturing condition of the image for recording and at least one of focus, exposure, white balance, strobe light emission, and zoom (Watanabe ¶0043-0046;Parasnis (figure 7; paragraphs 58-60).

 	As of Claim 8: Parasnis in view of Watanabe further teaches the images for learning are generated from a moving image captured before or after the image for recording or continuously shot images captured before or after the image for recording (Watanabe ¶0043-0046;Parasnis (figure 7; paragraphs 58-60).

 	As of Claim 9: Parasnis in view of Watanabe further teaches communication circuit that transmits the learning model to an external apparatus (Watanabe ¶0043-0046;Parasnis (figure 7; paragraphs 58-60).

 	As of Claim 10:  Parasnis teaches an image processing apparatus comprising: a control circuit that generates supervised data from a captured image captured by an image sensor (sensor 108 and ¶¶0033); a communication circuit that transmits the supervised data generated by the 
Parasnis does not explicitly teach “generates supervised data from an image for learning captured continuously with respect to the image for recording, and wherein the communication circuit transmits the supervised data generated from the image for recording and the supervised data generated from the image for learning to the learning processing circuit " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Watanabe. In particular, Watanabe teaches generates supervised data from an image for learning captured continuously with respect to the image for recording, and wherein the communication 
In view of the above, having the system of Parasnis and given the well-established teaching of Watanabe, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Parasnis as taught by Watanabe, since Watanabe state that such modification would the continuous photographing interval is reduced and the maximum continuous photographing number and the number of precaptured images are increased as compared with the person mode. As a result, it can be prevented that an insufficient number of pictures are photographed and a shutter chance is missed (See paragraph 0044 of Watanabe).

 	As of Claim 11: Parasnis in view of Watanabe further teaches the control circuit generates the supervised data such that the supervised value of the image for learning is lower than the supervised value of the image for recording (Watanabe ¶0043-0046;Parasnis figure 7; paragraphs 58-60).

 	As of Claim 12: Parasnis in view of Watanabe further teaches the control circuit generates the supervised data such that a difference between the supervised value of the image for recording and the supervised value of the image for learning increases as a difference between a capturing condition of the image for recording and a capturing condition of the image for learning increases ((Watanabe ¶0043-0046;Parasnis (figure 7; paragraphs 58-60).


Parasnis in view of Watanabe further teaches the control circuit generates the supervised data such that a difference between the supervised value of the image for recording and the supervised value of the image for learning increases as a difference between a capturing timing of the image for recording and a capturing timing of the image for learning increases (Watanabe ¶0043-0046;Parasnis (figure 7; paragraphs 58-60).

 	As of Claim 14: Parasnis in view of Watanabe further teaches the control circuit generates the supervised data by using at least some of the images for learning as negative data (Watanabe ¶0043-0046;Parasnis (figure 7; paragraphs 58-60).

 	As of Claim 15: Parasnis in view of Watanabe further teaches the images for learning are generated from a moving image captured before or after the image for recording (Watanabe ¶0043-0046;Parasnis (figure 7; paragraphs 58-60).

 	As of Claim 16: Parasnis in view of Watanabe further teaches the images for learning are continuously shot images captured before or after the image for recording (Watanabe ¶0043-0046;Parasnis (figure 7; paragraphs 58-60).

 	As of Claim 17: Parasnis teaches an image processing method (FIG. 8) comprising: acquiring supervised data concerning a captured image captured by an image sensor Figure 8; paragraphs 64-67); and generating a learning model for evaluating the image based on the supervised data, wherein the learning model is generated using supervised data which is based on an image for recording that is captured by a user's instruction (Figure 8; paragraphs 64-67).
Parasnis does not explicitly teach “supervised data which is based on an image for learning that is captured continuously with respect to the image for recording " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Watanabe. In particular, Watanabe teaches supervised data which is based on an image for learning that is captured continuously with respect to the image for recording (i.e., see ¶0043-0046) as recited in present claimed invention.
In view of the above, having the system of Parasnis and given the well-established teaching of Watanabe, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Parasnis as taught by Watanabe, since Watanabe state that such modification would the continuous photographing interval is reduced and the maximum continuous photographing number and the number of precaptured images are increased as compared with the person mode. As a result, it can be prevented that an insufficient number of pictures are photographed and a shutter chance is missed (See paragraph 0044 of Watanabe).

 	As of Claim 18: Parasnis teaches an image processing method comprising: generating supervised data from a captured image captured by an image sensor; transmitting the supervised data generated in the generation step to learning processing circuit for generating a learning model Figure 8; paragraphs 64-67), wherein the supervised data is generated from an image for recording captured by a user's instruction and (Figure 8; paragraphs 64-67).
Parasnis does not explicitly teach “supervised data is also generated from an image for learning captured continuously with respect to the image for recording, and wherein the supervised 
However, the above-mentioned claimed features are well-known in the art as evidenced by Watanabe. In particular, Watanabe teaches supervised data is also generated from an image for learning captured continuously with respect to the image for recording, and wherein the supervised data generated from the image for recording and the supervised data generated from the image for learning are transmitted to the learning processing circuit (i.e., see ¶0043-0046) as recited in present claimed invention.
In view of the above, having the system of Parasnis and given the well-established teaching of Watanabe, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Parasnis as taught by Watanabe, since Watanabe state that such modification would the continuous photographing interval is reduced and the maximum continuous photographing number and the number of precaptured images are increased as compared with the person mode. As a result, it can be prevented that an insufficient number of pictures are photographed and a shutter chance is missed (See paragraph 0044 of Watanabe).

 	As of Claim 19: Parasnis teaches a non-transitory computer-readable storage medium storing a program configured to cause a computer (paragraphs 72,76) to execute step of method of controlling an image processing apparatus, the method comprising: acquiring step of acquiring supervised data concerning a captured image captured by an image sensor(Figure 8; paragraphs 64-67); and generation step of generating a learning model for evaluating the image based on the supervised data, wherein the learning model is generated using supervised data which is based on an image for recording that is captured by a user's instruction (Figure 8; paragraphs 64-67).
Parasnis does not explicitly teach “supervised data which is based on an image for learning that is captured continuously with respect to the image for recording " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Watanabe. In particular, Watanabe teaches supervised data which is based on an image for learning that is captured continuously with respect to the image for recording (i.e., see ¶0043-0046) as recited in present claimed invention.
In view of the above, having the system of Parasnis and given the well-established teaching of Watanabe, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Parasnis as taught by Watanabe, since Watanabe state that such modification would the continuous photographing interval is reduced and the maximum continuous photographing number and the number of precaptured images are increased as compared with the person mode. As a result, it can be prevented that an insufficient number of pictures are photographed and a shutter chance is missed (See paragraph 0044 of Watanabe).
 	As of Claim 20: Parasnis teaches a non-transitory computer-readable storage medium storing a program configured to cause a computer (paragraphs 72,76) to execute step of method of controlling an image processing apparatus, the method comprising: generating supervised data from a captured image captured by an image sensor (Figure 8; paragraphs 64-67); transmitting the supervised data generated in the generation step to learning processing circuit for generating a learning model(Figure 8; paragraphs 64-67).
Parasnis does not explicitly teach “the supervised data is generated from an image for recording captured by a user's instruction and supervised data is also generated from an image for learning captured continuously with respect to the image for recording, and wherein the supervised 
However, the above-mentioned claimed features are well-known in the art as evidenced by Watanabe. In particular, Watanabe teaches the supervised data is generated from an image for recording captured by a user's instruction and supervised data is also generated from an image for learning captured continuously with respect to the image for recording, and wherein the supervised data generated from the image for recording and the supervised data generated from the image for learning are transmitted to the learning processing circuit (i.e., see ¶0043-0046) as recited in present claimed invention.
In view of the above, having the system of Parasnis and given the well-established teaching of Watanabe, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Parasnis as taught by Watanabe, since Watanabe state that such modification would the continuous photographing interval is reduced and the maximum continuous photographing number and the number of precaptured images are increased as compared with the person mode. As a result, it can be prevented that an insufficient number of pictures are photographed and a shutter chance is missed (See paragraph 0044 of Watanabe).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697